DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:
In claim 16, lines 7 and 8, the word “of” should be added before “the display panel” 
In claim 18, line 1, the phrase “function additional area” should be changed to “additional functional area” to be consistent throughout the claims.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2021/0149460).
In reference to claim 1, Hsieh et al. (US 2021/0149460), hereafter “Hsieh,” discloses a display panel, with reference to Figure 11A, comprising at least one additional functional area 1102 and a main display area 202 located at a periphery of the additional functional area, wherein 

a ratio of a vertical distance from a center point of the additional functional area to one of the first side and the third side to a vertical distance between the first side and the third side ranges from 1/10 to 1/2 (1/2, paragraph 52, “the central location 1104 can be located at the midsection 266 of the viewing area 202 between the first edge 264, the second edge 268, the third edge 274, and fourth edge 276 of the display”); and 
a ratio of a vertical distance from the center point of the additional functional area to one of the second side and fourth side to a vertical distance between the second side and fourth side ranges from 1/10 to 1/2, (likewise 1/2) paragraph 52.
In reference to claim 2, Hsieh discloses the ratio of the vertical distance from the center point of the additional functional area to one of the first side and the third side to the vertical distance between the first side and the third side ranges from 1/8 to 1/2, (1/2) paragraph 52.
In reference to claim 4, Hsieh discloses the ratio of the vertical distance from the center point of the additional functional area to one of the second side and fourth side to the vertical distance between the second side and fourth side ranges from 1/8 to 1/2, (1/2) paragraph 52.
In reference to claim 6, Hsieh discloses a light transmittance of the additional functional area 1102/216 is greater than a light transmittance of the main display area, paragraphs 27, 51, and 52.

In reference to claim 18, Hsieh discloses the additional functional area is at least one of a camera area, an optical touch area, and an optical fingerprint recognition area, paragraph 26,
In reference to claim 19, Hsieh discloses an electronic device, with reference to Figure 11A, wherein the electronic device comprises a display panel 202 and a photosensitive unit 212, and the display panel comprises: 
at least one additional functional area 1102 and a main display area 202 located at a periphery of the additional functional area, wherein 
the display panel comprises a first side, a second side, a third side, and a fourth side, the first side is opposite to the third side, the second side is opposite to the fourth side, the second side is connected between the first side and the third side, and the fourth side is connected between the first side and the third side; 
a ratio of a vertical distance from a center point of the additional functional area to one of the first side and the third side to a vertical distance between the first side and the third side ranges from 1/10 to 1/2, (1/2, paragraph 52, “the central location 1104 can be located at the midsection 266 of the viewing area 202 between the first edge 264, the second edge 268, the third edge 274, and fourth edge 276 of the display”); 
a ratio of a vertical distance from the center point of the additional functional area to one of the second side and fourth side to a vertical distance between the second side and fourth side ranges from 1/10 to 1/2, (likewise 1/2) paragraph 52; and 

In reference to claim 20, Hsieh discloses the light transmittance of the additional functional area is greater than 50%, and the light transmittance of the main display area is less than 20%, paragraph 23.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2021/0149460) in view of Park (US 2019/0214596).
In reference to claims 3 and 5, Hsieh does not disclose the ratio of the vertical distance from the center point of the additional functional area to one of the first side and the third side to the vertical distance between the first side and the third side ranges from 1/3 to 2/5, or 
the ratio of the vertical distance from the center point of the additional functional area to one of the second side and fourth side to the vertical distance between the second side and fourth side ranges from 1/3 to 2/5.
Park (US 2019/0214596) discloses a display device including teaching an additional functional area 210 in Figure 1, surrounded by a main display area and closer to one side 25c or 25d than the other and closer to one side 25a or 25d than the other, paragraph 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the ratio of the vertical distance from the center point of the additional functional area to one of the first side and the third side to the vertical distance between the first side and the third side ranges from 1/3 to 2/5, and

To do so would have been an obvious rearrangement of parts as a matter of design choice, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. C.

Claims 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2021/0149460) in view of Jung et al. (US 2019/0130822).
In reference to claim 8, Hsieh discloses the additional functional area has at least one light-transmitting area, the light-transmitting area is provided with a plurality of first display pixels, the display panel further comprises: a plurality of first pixel driving circuits configured to drive the plurality of first display pixels to emit light, paragraphs 27 and 30,. 
Hsieh is silent regarding the plurality of first pixel driving circuits being disposed at a periphery of the light-transmitting area.
Jung et al. (US 2019/0130822), hereafter “Jung,” discloses a display device including teaching first pixel driving circuits disposed at a periphery of the light-transmitting area, 12242 in Figure 12, paragraphs 181 and 182. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first pixel driving circuits to be disposed at a periphery of the light-transmitting area. One would have been motivated to do so in order to improve the transmittance of the area, paragraph 182.
In reference to claim 9, Jung teaches a plurality of first signal lines and a plurality of second signal lines, the plurality of first signal lines and the plurality of second signal lines are electrically connected to the plurality of first pixel driving circuits, and the plurality of the first 
In reference to claim 10, Hsieh discloses the plurality of first pixel driving circuits are electrically connected to the plurality of first display pixels through a plurality of transparent wires 1114 to drive the plurality of first display pixels to emit light, paragraph 52.
In reference to claim 11, Hsieh discloses the plurality of transparent wires are arranged in at least two layers, the gate lines 252 on the substrate and the source lines 248 separated from the gate lines by insulator 504, Figures 5 and 6 and paragraphs 45 and 46. 
In reference to claim 13, Hsieh is silent regarding the additional functional area having one of the light transmitting areas.
Jung teaches an additional functional area having one of the light transmitting areas 12242, paragraphs 140, 157, 158, 181 and 182. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the additional functional area to have one of the light transmitting areas. One would have been motivated to do so in order to locate an optical component below a transparent region, paragraph 145.
In reference to claims 14 and 15, Hsieh does not disclose the plurality of first pixel driving circuits constitute at least one pixel driving circuit island and are disposed at the periphery of the light-transmitting area.
Jung teaches the plurality of first pixel driving circuits constitute at least one pixel driving circuit island and are disposed at the periphery of the light-transmitting area, 12242 in Figure 12, wherein the pixel driving circuit island comprises an m×n array of the first pixel driving circuits, m represents a number of rows of the first pixel driving circuits, n represents a number of columns of the first pixel driving circuits, m and n are both positive integers, and at least one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plurality of first pixel driving circuits constitute at least one pixel driving circuit island and be disposed at the periphery of the light-transmitting area, wherein the pixel driving circuit island comprises an m×n array of the first pixel driving circuits, m represents a number of rows of the first pixel driving circuits, n represents a number of columns of the first pixel driving circuits, m and n are both positive integers, and at least one of m and n is greater than 1.
[AltContent: textbox (row)]One would have been motivated to do so in order to improve the transparency and transmittance of the additional functional area, paragraph 182.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2021/0149460) in view of Jung et al. (US 2019/0130822) as applied to claim 8 above and further in view of Sun et al. (US 2021/0036078).
In reference to claim 12 Hsieh is silent regarding an area of the light-transmitting area ranges from 0.36 mm2 to 100 mm2.
Sun et al. (US 2021/0036078) discloses a display device including teaching an area of a light-transmitting area ranging from 0.36 mm2 to 100 mm2, paragraphs 41 and 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an area of the light-transmitting area to range from 0.36 mm2 to 100 mm2. One would have been motivated to do so in order to minimize the space occupied by the light transmitting area while avoiding affecting function, paragraph 42.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2021/0149460) in view of Jung et al. (US 2019/0130822) as applied to claim 8 above and further in view of Wu (US 2016/0343787).
In reference to claim 16, Hsieh discloses the main display area is provided with a plurality of second display pixels, and each of the second display pixels comprises at least three second sub-pixels; the main display area is provided with a plurality of second pixel driving circuits, and each of the second pixel driving circuits correspondingly drives one of the second sub-pixels; paragraph 30.

Wu (US 2016/0343787) discloses a display device including teaching an area that each of the first pixel driving circuits occupies the display panel is smaller than an area that each of the second pixel driving circuits occupies the display panel, (reducing wiring width) paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an area that each of the first pixel driving circuits occupies the display panel to be smaller than an area that each of the second pixel driving circuits occupies the display panel. One would have been motivated to do so in order to increase light transmission, id.
In reference to claim 17, Wu discloses an average area of wirings of each of the first pixel driving circuits is less than an average area of wirings of each of the second pixel driving circuits, wherein the devices comprise at least one of a switching unit and a capacitor, and the wirings comprise a plurality of signal traces, paragraph 33 of Wu and paragraph 37 of Hsieh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897